Citation Nr: 0414399	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the right nasal dorsum, including as the result of herbicide 
exposure in service.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972, including service in the Republic of Vietnam 
from March 1969 to March 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Buffalo, New York Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

Service medical records note that the veteran had a nasal 
lesion removed during service.  Specifically, a painful polyp 
was excised from the anterior nasal septum of the left nares 
in September 1972; the diagnosis was squamous papilloma.  
Following service, basal cell carcinoma of the right nasal 
dorsum was diagnosed in 2001.  The veteran contends that he 
has basal cell carcinoma of the right nasal dorsum that is 
related to the polyp removed during his military service.  In 
the alternative, he contends that his current basal cell 
carcinoma is related to his exposure to Agent Orange during 
service.  

The Board notes that the veteran has not undergone a VA 
examination for the purpose of obtaining an etiology opinion.  
For this reason, additional VA examination is necessary.  See 
38 U.S.C.A. § 5103A (West 2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003).  

2.  Thereafter, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations, including ordering the 
examination below.

4.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present basal 
cell carcinoma of the right nasal dorsum.  
The claims file must be made available to 
and reviewed by the examiner.  

Based upon the examination results and 
the review of the claims file, the 
examiner should express an opinion 
concerning whether it is at least as 
likely as not that any currently 
diagnosed basal cell carcinoma of the 
right nasal dorsum originated during the 
veteran's military service, is 
etiologically related to his exposure to 
Agent Orange in Vietnam, or is otherwise 
etiologically related to his military 
service, to include his treatment for 
squamous papilloma of the left anterior 
nasal septum therein.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a typewritten report.

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


